Citation Nr: 1112420	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  05-35 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Board remanded this case for further development, including issuance of notice relating to new and material evidence consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), for his low back claim and scheduling of a VA medical examination for his right hip claim.

The Board notes that the February 2011 informal hearing presentation submitted by the Veteran's representative erroneously states that VA has found that the Veteran has submitted new and material evidence.  This conclusion might have been gleaned from a reading of a September 2005 statement of the case, which appears to address the issue on the merits.  However, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim, and thus the issue remains as stated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

As noted in the introduction, the August 2009 remand instructed the Appeals Management Center (AMC) to issue Kent notice with regard to the low back disorder claim and to schedule the Veteran for a VA medical examination to determine whether a causal relationship existed between his current right hip disability and his service connected anxiety reaction with conversion reaction.  

In response to the remand, the RO issued a letter in August 2009.  However, that correspondence contains several deficiencies and, as such, corrective development is required.  Specifically, the letter incorrectly refers to the November 2004 rating decision, which is the decision on appeal, as the previous denial.  Moreover, the letter instructs the Veteran that the reason for the previous denial is that the evidence submitted was not new and material.  In essence, this letter tells the Veteran that in order to reopen the claim, he must submit new and material evidence that is new and material.  Such an instruction is circular, unhelpful, and generally frustrates the purpose of a notice letter.  To clarify, the new and material evidence that is required must be such evidence as was lacking at the time of the October 1970 and August 1992 rating decisions, which previously denied service connection for disabilities associated with low back pain.  This notice letter also mistakenly refer to a service-connected low back disability, which is the issue at hand, and provides the Veteran with instructions on how to proceed in a claim for an increased evaluation.  As such, this letter is patently unresponsive to the August 2009 remand instruction.

Furthermore, the record does not reflect that any efforts were made to schedule the Veteran for an examination.  Indeed, the November 2009 supplemental statement of the case (SSOC) notes that an examination is necessary, but has not been scheduled.  As such, VA is not in compliance with the remand and an additional remand is required.


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective notice addressing the low back claim under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice should explain the terms "new" and "material;" and identify the types of evidence that would be considered new and material.  The notice should describe what evidence would be necessary to satisfy the element of the underlying claims that were found insufficient in the prior decisions; degree of the disability; and effective date if service connection is granted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent, Dingess/Hartman.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of any current right hip disorder.  The claims folder should be available to the examiner and reviewed in conjunction with the examination.  The report should set forth all objective findings regarding the nature of any right hip symptoms; their association, if any, with his anxiety disorder with conversion reaction; and the current severity of these symptoms.  

The examiner should specifically provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed right hip disorder is related the Veteran's military service, or whether it is proximately due to or aggravated (made permanently worse beyond its natural progression) by his service-connected anxiety disorder with conversion reaction.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Thereafter, the RO/AMC should readjudicate the issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability and entitlement to service connection for a right hip disability, in light of the additional evidence obtained.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

